DENSON, J. (dissenting.)
— This is the second application for a rehearing in this cause. The case was affirmed in an opinion by the writer in which it was held *132that charge 5, requested by the defendant, was properly refused by the trial court. Upon further consideration, on application for rehearing by the appellant, it was determined that charge 5 enunciated a correct proposition of law, and that the trial court erred in refusing it. On this application by the appellee for a rehearing a majority of the members of the court adhere to the ruling that charge 5 enunciates a correct proposition, and the judgment reversing the judgment appealed from is adhered to. Prom the conclusion reached by my brethren I feed constrained to dissent, and, though the matter may seem to be of small moment, I regard it as being of sufficient importance in the administration of justice to give the reasons for my dissenting vote.
Instructions to juries should be accurate and clear, easy of interpretation, and not likely to mislead.—Peterson’s Case ,74 Ala. 34; 1 Mayfield’s Dig. p. 171, § 151. And charges that have a misleading tendency may be properly refused.—1 Mayfield’s Dig. p. 573, § 215. It was in recognition of these well-established principles that I condemned charge 5 in the original opinion put out. I said of the charge, quoting the case of Cunningham v. State, 117 Ala. 59, 23 South. 693 : “It is vicious, in that it is calculated to impress the mind of a juror with the idea that his verdict must be reached and adhered to without the aid of that consideration and deliberation with his fellow jurors which the law intends shall take place in the jury room.” It does not clearly hypothesize a fair consideration of the evidence by all the jurors,.but some individual jurors. In this respect it is misleading. It is the duty of jurors to consider carefully every part of the evidence, and, if necessary, reconsider it, and to hear and consider the views and arguments of their fellow jurors, with an honest and conscientious effort to reconcile any differences of opinion they may entertain of the truth of the matters put in issue. “The jury room is, surely, no place for pride of opinion, or for espousing and maintaining, in the spirit of controversy, either side of a cause. The simple object to be there effected is to arrive at a true verdict; and this can only be done by deliberation, mutual concession, and a due deference to the opinions of each *133other. By such means, and such only, in a body where unanimity is required, can safe and just results be attained; and without them the trial by jury, instead of being an essential aid in the administration of justice would become a most effectual obstacle to it.”—Commonwealth v. Tuey, 8 Cush. (Mass.) 1. The charge individualizes the jury, and is not calculated to bring the minds of the jurors together; but, on the contrary, it is calculated to keep them apart, especially so if any juror should be unduly imbued with the spirit of controversy. “A proper regard for the judgment of other men will often greatly aid us in forming our own. In many of the relations of life it becomes a duty to yield and conform to the opinion of others, when it can be done without the sacrifice of conscientious convictions. More especially is this a duty when we are called on to act with others, and'when dissent on our part may defeat all action, and materially affect the rights and interests of third parties.”—2 Thompson on Trials, § 2303. The purpose of all instructions to, juries should be to enlighten them as to some proposition of law involved in the case, and thus aid them in their efforts to reach a true verdict. Charges of the kind under consideration, it seems to me, are not for the enlightenment of jurors nor to aid them in reaching a correct conclusion.' The only purpose that I can see they may serve in a case is to secure a mistrial.
The case of Hale v. State, 122 Ala. 85, 26 South. 236, and Mitchell v. State, 129 Ala. 23,30 South. 348, are cited in support of the charge. I think those cases, and other cases like them on the point under consideration, should not be adhered to, or, at least, should be modified, so as to hold that such charges are misleading, and the refusal of such charges should not require a reversal.